Citation Nr: 1506700	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for temporomandibular dysfunction.

2.  Entitlement to service connection for bilateral hearing loss, to include secondary to the service-connected temporomandibular dysfunction.

3.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to the service-connected temporomandibular dysfunction, and substance-related disorders, as secondary to the service-connected temporomandibular dysfunction and an acquired psychiatric disorder.

4.  Entitlement to service connection for a headache disorder, to include secondary to the service-connected temporomandibular dysfunction and an acquired psychiatric disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from December 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic record.

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  The Veteran has claimed that his headache disorder, bilateral hearing loss, and psychiatric disorder are all related to his service-connected temporomandibular dysfunction and that his headache disorder is due to stress.  In light of the Federal Circuit's decision, the Board will consider a new theory of entitlement as to these three claims - secondary to service-connected temporomandibular dysfunction - and an additional theory of entitlement for the headache disorder - secondary to an acquired psychiatric disorder.

The medical evidence includes diagnoses of a cognitive disorder, affective syndrome, and substance-related disorders.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric-service-connection issue on appeal will include a cognitive disorder, affective syndrome, and substance-related disorders.  Since service connection can only granted for a substance-related disorder on a secondary basis, the Board will consider a following theory of entitlement for the substance-related disorders - as secondary to the service-connected temporomandibular dysfunction and an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the Veteran has applied for Social Security disability benefits.  Therefore, the AOJ must obtain any available records from the Social Security Administration regarding his claim for Social Security disability benefits.

A March 2007 VA treatment record reveals that the Veteran was supposed to be transferred to the VA Vocational Rehabilitation program.  The AOJ should obtain any outstanding VA Vocational Rehabilitation file.

In an October 2008 authorization of release, the Veteran reported receiving psychiatric treatment at the Fitzsimmons Army Hospital in Denver, Colorado from 1991 to 1993.  The service department only searched for records from that facility for 1994.  Moreover, the appellant in a June 2006 authorization of release reported psychiatric treatment at Fort Carson, Colorado, from April 1991 to May 1992.  April 1992 records from a hospitalization at the Fitzsimmons Army Hospital show that the Veteran was supposed to receive follow-up treatment at the Mental Health Clinic at Evans Army Community Hospital in Fort Carson, Colorado, starting on April 8, 1992.  The AOJ should attempt to obtain all records from the service department regarding treatment at Fitzsimmons Army Hospital in 1991, 1992, and 1993, as well as all records regarding treatment at Evans Army Community Hospital in Fort Carson, Colorado, from April 1991 to May 1992, to include follow-up treatment at the Mental Health Clinic from April to May 1992.

A July 2009 VA treatment record shows that the Veteran reported being treated for several weeks in 1991 from a head injury during a motor vehicle accident in which he lost consciousness.  The AOJ should ask the appellant to identify his in-service treatment for his alleged head injury from a motor vehicle accident and attempt to obtain any identified records.

A June 2006 authorization of release reflects that the Veteran reported that he was treated for psychiatric symptomatology at the Denver VA Medical Center from April 1991 to May 1992 and that he was treated at Herman Memorial Medical Center in September 2004 for a car accident.  The AOJ obtain all records from those facilities for those time periods.

In January 2007 statement, the Veteran reported a history of post-service treatment at psychiatric hospitals.  The AOJ should ask the appellant to identify all post-service treatment at psychiatric hospitals and attempt to obtain any identified records.

In May 2006 statement, the Veteran reported that he had been treated at the Houston VA Medical Center since 2002.  The AOJ obtained all records from that facility from July 2002 to May 2014.  The AOJ obtained all records from the Dallas VA Medical Center up to May 2014.  In a September 2014 statement, the representative requested that the AOJ obtain all records from the VA North Texas Health Care System, of which the Dallas VA Medical Center is the medical center for that group, up to the present.  The AOJ should obtain all records from the Houston VA Medical Center from January to July 2002 and from May 2014 to the present and from the VA North Texas Health Care System from May 2014 to the present.

The Veteran failed to report for VA examinations in April 2013 that were scheduled to evaluate his service-connected temporomandibular dysfunction and to evaluate his psychiatric disorder.  The examination request record reflects that the VA medical center had the Veteran's prior address of record in Longview.  His May 2014 supplement statement of the case reflects he has moved to Dallas and VBMS reveals that he continues to live in Dallas.  Given the confusion about the Veteran's address of record when he was scheduled for the VA examination in April 2013, the AOJ should afford the appellant another opportunity for VA examinations.  In addition, service personnel records reveal disciplinary problems.

Given the passage of time since the Veteran underwent a VA audiological examination in June 2009, the AOJ should afford the claimant another VA examination to determine whether he now has a current hearing loss disability for VA compensation purposes.

The Veteran's service treatment records show that he complained of headaches at a May 1992 separation examination and that he was treated for a left knee sprain in 1991.  The AOJ should schedule the appellant for VA examinations regarding these disabilities.

The Veteran testified that various doctors have related his hearing loss and headache disorder to his temporomandibular dysfunction.  Hearing transcript, page 20.  The AOJ should afford the appellant the opportunity to submit medical evidence relating his hearing loss and headache disorder to his temporomandibular dysfunction.

As to the high cholesterol, the questions before the Board are whether the Veteran's high cholesterol constitutes a disability and if so, whether it is related to his service.  These questions cannot be answered by the Board itself.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Under the circumstances here presented, the Board believes that a medical opinion is necessary in order to answer these questions.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Inform the Veteran that he may submit medical evidence, such as a statement from a medical professional,  relating his hearing loss and headache disorder to his temporomandibular dysfunction.

3.  Ask the Veteran to identify all treatment for his temporomandibular dysfunction, bilateral hearing loss, acquired psychiatric disorder, headaches, left knee disorder, and high cholesterol, and obtain any identified records.  Ask the appellant to identify all post-service treatment at psychiatric hospitals and attempt to obtain any identified records.  Ask the appellant to identify his in-service treatment for his alleged head injury from a motor vehicle accident.  Attempt to obtain all records Herman Memorial Medical Center in September 2004 for a car accident.  Regardless of the claimant's response, attempt to obtain all records from  Denver VA Medical Center from April 1991 to May 1992, all records from the Houston VA Medical Center from January to July 2002 and from May 2014 to the present, and all records from the VA North Texas Health Care System from May 2014 to the present.

4.  Obtain any VA Vocational Rehabilitation file for the Veteran and associate it with the electronic claims file.

5.  Attempt to obtain all treatment records from treatment at Fitzsimmons Army Hospital in 1991, 1992, and 1993; all records regarding treatment at Evans Army Community Hospital in Fort Carson, Colorado, from April 1991 to May 1992, to include follow-up treatment at the Mental Health Clinic from April to May 1992; and any in-service treatment for his alleged head injury from a motor vehicle accident.  If additional information from the appellant is needed to facilitate a search for such records, the AOJ should request such information from him.  

6.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

7.  Thereafter, schedule the Veteran at his current address of record for an examination to determine the nature and extent of his temporomandibular dysfunction.  

The claims folder must be made available to the examiner) who should indicate on the examination report that the folder was reviewed in conjunction with the examination.

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his temporomandibular dysfunction. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner(s) should so state and explain why an opinion cannot be provided without resort to speculation.

8.  Schedule the Veteran at his current address of record for a VA audiological examination to determine the nature and extent of his bilateral hearing loss, to include whether any current hearing loss is related to service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

Accepting that the Veteran had in-service noise exposure from being a vehicle track repairer, the examiner should provide written responses to the following inquiry:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss is related to active service, to include in-service noise exposure, suffering a kick to the area of the left ear, the right ear pain and decreased right ear hearing noted in February 1992, the left ear pain reported at the May 1992 separation examination, the left ear audiometric testing at the May 1992 separation examination, and the other May 1992 audiological testing? 

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed hearing loss is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?  

(c)  If the examiner finds that any currently diagnosed hearing loss is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

9.  Schedule the Veteran at his current address of record for a VA examination to determine the nature and extent of his acquired psychiatric disorders, to include to whether he has PTSD or another psychiatric disorder related to active service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to all diagnosed acquired psychiatric disorders.  

The examiner should be asked to answer the following inquiries:

(a)  PTSD:  If PTSD is diagnosed: 

(1)  After considering secondary records, as well as the Veteran's medical records, personnel records, and any lay stressor statements submitted by the Veteran, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the PTSD is related to the Veteran's claimed in-service stressors, to include the verified stressor of being kicked in the head while in Korea?

(2)  The examiner should identify which in-service stressor or stressors are the basis of the diagnosis of PTSD.

(3)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed PTSD is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(4)  If the examiner finds that any currently diagnosed PTSD is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of PTSD made in June 2006 at a non-VA facility.

(b)  An anxiety disorder other than PTSD:  

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed anxiety disorder other than PTSD is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed anxiety disorder other than PTSD is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed anxiety disorder other than PTSD is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If an anxiety disorder other than PTSD is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of an anxiety disorder other than PTSD specified in the VA treatment records.

(c)  Bipolar disorder:  If bipolar disorder is diagnosed: 

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that bipolar disorder is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) bipolar disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that bipolar disorder is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

(d)  A mood disorder other than bipolar disorder:  

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed mood disorder other than bipolar disorder is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed mood disorder other than bipolar disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed mood disorder other than bipolar disorder is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If a mood disorder other than bipolar disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a mood disorder other than bipolar disorder in the VA treatment records.

(e)  Cognitive disorder:  

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed cognitive disorder is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed cognitive disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed cognitive disorder is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If a cognitive disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of a cognitive disorder in the VA treatment records.

(f)  Affective syndrome:  

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed affective syndrome is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed affective syndrome is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed affective syndrome is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If affective syndrome is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of affective syndrome in a March 2007 VA treatment record.

(g)  Insomnia:  

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed insomnia is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed insomnia is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed insomnia is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

If insomnia is not diagnosed, the examiner should reconcile the current diagnosis with the diagnosis of insomnia in a July 2009 VA treatment record.

(h)  Any other current acquired psychiatric disorder other than substance-related disorder:  If any other psychiatric disorder other than a substance-induced mood disorder or substance-related disorder is diagnosed: 

(1)  After considering the Veteran's medical records and personnel records, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed acquired psychiatric disorder is related to active service, to include the in-service behavioral problems, the verified stressor of being kicked in the head while in Korea, and an apparent drug overdose for which he was hospitalized and an adjustment disorder was diagnosed?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed acquired psychiatric disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(3)  If the examiner finds that any currently diagnosed insomnia is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.


(i)  Substance-related disorder:  

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed substance-related disorder involving alcohol, marijuana, or other substance is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed substance-related disorder involving alcohol, marijuana, or other substance is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by a current acquired psychiatric disorder not related to substance use?

(3)  If the examiner finds that any currently diagnosed substance-related disorder involving alcohol, marijuana, or other substance is aggravated by the service-connected temporomandibular dysfunction or by a current acquired psychiatric disorder not related to substance use, then he/she should quantify the degree of aggravation.

If a substance-related disorder is not diagnosed, the examiner should reconcile the current diagnosis with the diagnoses of cannabis abuse and alcohol abuse or dependence in the VA treatment records.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

10.  Schedule the Veteran at his current address of record for a VA examination to determine the nature and extent of his headache disorder, to include whether any current headache disorder is related to service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his headache disorder.  

The examiner should provide written responses to the following inquiry:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current headache disorder is related to active service, to include suffering a kick to the area of the left ear and the reporting of headaches and recurrent mild occasional sinus congestion at the May 1992 separation examination? 

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) any currently diagnosed headache disorder is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his service-connected temporomandibular dysfunction?  

(c)  If the examiner finds that any currently diagnosed headache disorder is aggravated by the service-connected temporomandibular dysfunction, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

11.  Schedule the Veteran at his current address of record for a VA examination to determine the nature and extent of his left knee disorder, to include whether any current left knee disorder is related to service.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his left knee disorder.  


The examiner should provide written responses to the following inquiry:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left knee disorder is related to active service, to include the left knee sprain in 1991 and the reporting of occasional left knee discomfort and swelling at the May 1992 separation examination? 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

12.  Schedule the Veteran at his current address of record for a VA examination to determine the nature and extent of his high cholesterol, to include whether he has a current disability manifested by high cholesterol.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his high cholesterol.  

The examiner should provide written responses to the following inquiry:

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any high cholesterol is considered by the medical profession, in and of itself, to be a disability, as opposed to a laboratory finding and/or risk factor for other diseases? 

(b)  If high cholesterol is present and is considered to constitute a disability, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the high  cholesterol is related to active service?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

13.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




